I agree that laches as a matter of law cannot be said to bar the bill on its face. But the long delay coupled with a showing of prejudice that may appear by answer and evidence might constitute a good defense on final hearing of the merits, especially in a case like this when the wife is not claimed to be a mere present holder of the title for the husband's use and benefit, but rather the voluntary grantee of it under a long standing conveyance that at the time it was made was constructively, at least, a fraud on creditors.